Exhibit 10.2

 

LOGO [g177565g0604080424700.jpg]

April 19, 2016

Michael F. Ricart

Naperville, IL 60565

Dear Mike:

It gives me great pleasure to confirm in writing the offer of employment that we
have discussed. I am extremely excited at the prospect of partnering with you,
and believe that your leadership style, demonstrated retail acumen and broad
experience are a tremendous fit with our Company’s culture, our senior
management group and stores team. As importantly, I believe that Gordmans offers
you the opportunity to optimize your tremendous skills and potential,
immediately and well into the future. Here are the specifics of our offer:

Start Date: May 2, 2016

Position: SVP Stores

Supervisor: Andy Hall, President & CEO

Salary: You will receive a biweekly base salary of $11,730.77 (26 biweekly
periods per year) which, when annualized, would equate to $305,000.00. Paydays
are every other Friday.

Annual Bonus: You will be eligible to participate in the Incentive Compensation
Program for Officers according to the terms of that program. The annual bonus
target for your position, assuming the performance thresholds are reached, is
approximately 45% of eligible earnings for the fiscal year, with a maximum of
90%. You must be employed on the date that the bonus is paid in order to receive
the bonus.

Signing Bonus: Gordmans will pay you within your first two weeks of employment a
sign-on bonus in the amount of $40,000, less applicable taxes and
withholdings. Should you voluntarily resign your position with Gordmans, you
agree that you will reimburse the Company for the entire amount of the bonus if
your resignation occurs in the first 12 months of employment, 75% if a
resignation occurs between 13 and 24 months, and 50% repayment if a resignation
occurs between 25 and 36 months. You authorize Gordmans to deduct any
reimbursement obligation you may have from any amounts Gordmans owes to you, and
if such deduction does not satisfy your reimbursement obligation, you will
immediately pay Gordmans the difference.

Equity Participation: During our scheduled Annual Long Term Incentive (LTI)
review period in June of 2016, you will be granted equity instruments valued at
60% of your base salary. These instruments will be a combination of performance
shares (20%), restricted stock (20%) and stock options (60%) to acquire shares
of the Company’s common stock, pursuant to a Performance Share Agreement,
Restricted Stock Agreement and a Non-Qualified Stock Option Agreement issued
under the 2010 Omnibus Incentive Compensation Plan. All equity programs are
subject to a minimum share price with the review and approval of the Board of
Directors.



--------------------------------------------------------------------------------

Relocation: Your eligible expenses in relocation from Illinois to Omaha will be
reimbursed in accordance with company policy. The details of this policy are
explained more fully in the separate documents titled Relocation Repayment
Agreement and Gordmans Relocation Policy. Gordmans will cover a maximum of
$90,000.00 in eligible expenses up to one year from your start date.

Benefits: During the 60-day waiting period for benefits, Gordmans will subsidize
any COBRA healthcare payments that you may be making to your previous employer
such that your net cost is no more than you would pay as an active participant
under our healthcare plan. Note that officers are eligible for four weeks of
vacation each year. A complete listing of benefits and eligibility requirements
will be provided.

Performance Review: Your performance will be formally evaluated at the end of
each fiscal year against the objectives agreed to by you and your supervisor.
Your salary will be adjusted annually according to the degree of attainment of
those objectives. You will receive a pro-rated performance review (based on
length of service) on or about May 1, 2017 and annually thereafter.

Miscellaneous: Please be advised that the offer is contingent upon the favorable
outcome of a background check. Also please be advised that your employment is
for an indefinite period and is terminable at the will of either the Company or
you, with or without cause at any time, subject only to such limitations as may
be imposed by law. This offer of employment is also contingent on you not being
subject to any restrictive covenants which would impact your ability to perform
the services contemplated (or you having delivered us an effective waiver
thereof). By signing below, you are confirming to us that you are not presently
subject to or otherwise bound by a non-compete, non-solicit, confidentiality or
similar restriction with any person with respect to any prior or existing
employment, investment or other relationship.

Separation of Employment: Our relationship will be based on mutual respect and
consent, and therefore will continue only as long as both parties find the
relationship to be satisfactory. Accordingly, you are free to terminate your
employment with proper notice whenever you feel it would be in your best
interest to do so. By the same token, Gordmans reserves the right to terminate
employment whenever, in its discretion, it feels necessary to do so. This is
known as employment “at-will.” If, however, your employment is terminated by
Gordmans without “cause”, then, subject to execution of a release of claims
against us, you will receive salary continuation up to the earlier of (a) the
period of time equal to the number of months you were employed by Gordmans, not
to exceed six months, and (b) the date on which you are employed by a third
party. Additionally, you will receive continued medical and dental coverage
during this period. If termination occurs for Cause, you will not be entitled to
any compensation whatsoever from Gordmans beyond the last day worked. “Cause”
for termination of employment is defined, in the reasonable opinion of the
President & CEO of the Company, as (i) willful or deliberate misconduct as an
employee of the Company; (ii) misappropriation or misuse of the Company’s trade
secrets or proprietary information, including the disclosure of confidential
information to others; (iii) any act of embezzlement or fraud against the
Company or its customers or vendors, or dishonesty; (iv) any conduct which is or
may be injurious to the Company (including its reputation), its customers, or
its vendors; (v) any immoral or illegal conduct; and (v) negligence which
manifests culpability, wrongful intent, evil design, or substantial disregard of
Gordmans’ interests or of your duties and obligations. You will not be entitled
to any severance or payment beyond your last day worked if you terminate your
employment with Gordmans.



--------------------------------------------------------------------------------

Business Ethics/Conflict of Interest: Please carefully read the enclosed
Business Ethics/Conflict of Interest policy and sign the Handbook
Acknowledgement. This offer of employment, and your continuing employment, is
conditional upon the absence of any conflicts of interest as defined in our
policy.

Compliance with Law: This letter is intended to comply with applicable
law. Without limiting the foregoing, this letter is intended to comply with the
requirements of section 409A of the Internal Revenue Code (“409A”), and,
specifically, with the separation pay and short term deferral exceptions of
409A. Notwithstanding anything in the letter to the contrary, separation pay may
only be made upon a “separation from service” under 409A and only in a manner
permitted by 409A. For purposes of 409A, the right to a series of installment
payments under this letter shall be treated as a right to a series of separate
payments. In no event may you, directly or indirectly, designate the calendar
year of a payment. All reimbursements and in-kind benefits provided in this
letter shall be made or provided in accordance with the requirements of 409A
(including, where applicable, the reimbursement rules set forth in the
regulations issued under 409A). If you are a “specified employee” of a publicly
traded corporation on your termination date (as determined by the Company in
accordance with 409A), to the extent required by 409A, separation pay due under
this letter will be delayed for a period of six months. Any separation pay that
is postponed because of 409A will be paid to you (or, if you die, your
beneficiary) within 30 days after the end of the six-month delay period.

Identity/Employment Eligibility: This offer of employment is contingent on your
ability to provide appropriate original documentation verifying your identity
and eligibility to work in the United States as required by The Immigration
Reform and Control Act. The attached “List of Acceptable Documents” outlines the
documentation that we are required to review. Please bring one document from
List A OR one document from List B AND one document from List C on your first
day of employment. Should you be unable to provide the necessary documents
within the government mandated 72 hours, your employment may be terminated.

This letter contains all the specifics of our offer and any changes must be in
writing and signed by Gordmans. Please indicate your formal acceptance of this
offer of employment with Gordmans by returning a signed copy of this letter to
me as soon as possible. Please scan the signed letter and acknowledgement to
Roger Glenn.

Mike, if you have any questions about the specifics of this offer, please don’t
hesitate to call me. We are very confident that your talents and experience will
enable you to make a significant positive impact on the Gordmans shopping
experience as well as the work experience. Once again, I am extremely
enthusiastic about the prospect of working together, as is our entire management
team, and greatly appreciate your giving this offer every consideration.

Best regards,

/s/ Andy Hall

ACCEPTED AND AGREED:

 

Signature  

/s/ Michael F. Ricart

  Date  

5/9/2016

 